Citation Nr: 0930751	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent 
prior to December 18, 2003, for service-connected bronchitis.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to March 13, 2008, for service-connected bilateral 
hearing loss.

3.  Entitlement to an evaluation in excess of 40 percent from 
March 13, 2008, for service-connected bilateral hearing loss.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Veteran's case was previously before the Board in January 
2008.  At that time, the issues on appeal were entitlement to 
an evaluation in excess of 60 percent for service-connected 
bronchitis, entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss, and entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).

The Veteran's disability rating for his bronchitis was 
increased to 100 percent by way of a rating decision dated in 
January 2009.  The 100 percent rating was effective from 
December 18, 2003.  The Veteran's disability rating for his 
bilateral hearing loss was increased to 40 percent by way of 
a rating decision dated in April 2008.  The 40 percent rating 
was effective from March 13, 2008.

As the two increased evaluations did not extend to at least 
the date of claim for the respective issues, the issues have 
been listed as staged ratings on appeal.  

The Veteran was also granted entitlement to a TDIU rating by 
way of the rating decision of April 2008.  The RO assigned an 
effective date of March 13, 2008.  The RO included an issue 
of entitlement to an effective date prior to March 13, 2008, 
for the grant of a TDIU rating in a supplemental statement of 
the case (SSOC) issued in April 2008.  

Subsequent to the grant of a 100 percent evaluation for 
bronchitis in January 2009, the RO determined that the issue 
of an earlier effective date from the grant of TDIU was moot 
in light of the effective date established for the 100 
percent schedular evaluation.

The Board notes that the RO incorrectly included an earlier 
effective date issue in the SSOC of April 2008.  The 
Veteran's claim for a TDIU rating was complete with the grant 
of the benefits.  The element of the effective date is, and 
was, separate from the element of entitlement.  See Grantham 
v. Brown, 114 F.3d 1156, 1161 (Fed. Cir. 1997).  Thus, a 
separate notice of disagreement is required to place the 
effective date assigned on appeal.  

The Board has reviewed the claims folder and does not find 
evidence that the Veteran expressed disagreement with the 
effective date assigned for his award of TDIU.  Accordingly, 
the Board will not address the issue on appellate review.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in December 2007.  He was 
inexplicably scheduled for another video conference hearing 
in May 2009.  He was provided notice of the hearing date in 
April 2009.  The Veteran submitted a statement wherein he 
withdrew his request for a hearing and asked that the Board 
make a decision in his case based on the record as submitted 
in May 2009.  

Finally, the Veteran was represented by Gregory Keenum, 
Attorney at Law, during the pendency of his appeal.  Mr. 
Keenum submitted a motion to withdraw as the Veteran's 
representative in July 2009.  The Board granted the motion 
that same month.  Notice of the granting of the motion was 
provided to the Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 20 
percent for service-connected bilateral hearing loss prior to 
March 13, 2008, and entitlement to an evaluation in excess of 
40 percent for service-connected bilateral hearing loss from 
March 13, 2008, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to December 18, 2003, the Veteran's service-connected 
bronchitis is manifested by Forced Expiratory Volume in one 
second (FEV-1) values, FEV-1/ Forced Vital Capacity (FVC) 
ratios, and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) values of 40 
or greater than 40 percent.  It was not manifested by cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, nor was outpatient 
oxygen therapy required.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for bronchitis, prior to December 18, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 3.102, 
3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6600 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran was granted service connection for his 
bronchitis/chronic obstructive pulmonary disease (COPD) as a 
result of a Board decision of November 2005.  The Board found 
that new and material evidence had been submitted to reopen 
the Veteran's previously denied claim and also granted for 
service connection for bronchitis.  

The RO implemented the Board's decision by issuing a rating 
decision that granted service connection for bronchitis in 
January 2006.  The RO awarded a 60 percent disability 
evaluation and established the effective date for service 
connection, and the 60 percent rating, as of April 30, 2002, 
the date of the reopened claim.  Accordingly, a rating in 
excess of 60 percent cannot be effective prior to the date of 
the reopened claim.  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); see also 38 C.F.R. § 3.400(q)(1)(ii) (2008).

The Veteran provided a clear statement that he was not 
challenging the effective date of service connection for his 
60 percent rating at the time he submitted his substantive 
appeal in June 2006.

At the time the Veteran sought to reopen his claim in April 
2002, he submitted two letters from a VA physician dated in 
August and September 2001, respectively.  The physician 
advised the Veteran that his pulmonary function test (PFT) 
showed evidence of moderate emphysema.

The Veteran submitted records from C. C. Cartwright, M.D., 
that showed treatment for bronchitis and COPD in 2002.  No 
respiratory testing was done.

VA records associated with the claims folder show that the 
PFT referenced by the VA physician was done in August 2001.  
The results of the PFT showed Forced Expiratory Volume in one 
second (FEV-1) determined as 1.02 liters (L), or 49 percent 
of predicted value.  The Forced Vital Capacity (FVC) was said 
to be 2.22 L, or 69 percent of predicted value.  The FEV-
1/FVC measure was 46 percent.  The VA records covered a 
period from July 1981 to October 2002.  There was no evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or acute respiratory failure or requirement for 
outpatient oxygen noted.

The Veteran was afforded a VA examination in November 2002.  
The examiner noted the results of the VA PFT from August 
2001.  The examiner further noted the letters to the Veteran 
from his VA physician documenting moderate emphysema based on 
the results of the PFT.  The Veteran reported frequent 
episodes of dyspnea on exertion.  He also reported shortness 
of breath that had been progressively increasing over the 
last few years.  He said his exercise tolerance was limited 
to walking about one block.  The Veteran used an inhaler.  
The Veteran said he could not work too much because of 
shortness of breath from his COPD.  He could not do yard work 
and only did light work in the house such as making his bed.  
He also said that he used oral or intramuscular penicillin at 
least four times a year during exacerbations of his COPD.  
The examiner relied on the PFT from August 2001 in assessing 
the Veteran's disability.  He said that the test showed a 
moderate obstructive ventilatory defect that was not improved 
with bronchodilators.  

The Veteran submitted records from Dr. Cartwright that 
included a PFT from March 6, 2003.  The results of the test 
revealed a FVC of 2.37L, 68 percent of predicted value, and 
FEV-1 of 1.17L, 43 percent of predicted value, for pre-
bronchodilator values.  The FEV-1/FVC ratio was 49 percent.  
The Veteran had an FVC of 2.51L, 72 percent of predicted 
value, and a FEV-1 of 1.08L, 40 percent of predicted value, 
on his post-bronchodilator values.  His FEV-1/FVC ratio was 
43 percent.  The report indicated that the ability to measure 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) was 85 percent.  The 
assessment was severe obstructive ventilatory impairment with 
a negative bronchodilator challenge.  Diffusing capacity was 
said to be normal.  

Dr. Cartwright submitted a statement in support of the then 
pending claim for service connection for bronchitis claim in 
May 2003.  He noted that he first treated the Veteran in 1998 
and resumed treatment in 2001.  Dr. Cartwright noted that the 
PFT of March 2003 showed a severe obstructive ventilatory 
impairment.  He said the Veteran would need to be on 
bronchodilators and would need occasional antibiotics.  He 
also said the Veteran would not be able to enjoy life to the 
fullest with his limitations due to his pulmonary 
complications.  

The Veteran was afforded a VA examination on December 18, 
2003.  The examiner reported that the Veteran had 2-3 
episodes of hospitalization for his respiratory disorder in 
his lifetime.  The Veteran complained of dyspnea on exertion 
after walking one block.  The examiner said it was difficult 
to determine the duration of symptoms but noted that the 
Veteran started to use medications regularly for his 
breathing in 2001.  The examiner cited to results of a PFT 
done in January 2004.  The results of the PFT showed a FVC of 
3.08L that was 100 percent of predicted value.  There was an 
FEV-1 of 1.09L that was 46 of predicted value and the DLCO 
was given as 66 percent.  The FEV-1/FVC ratio was given as 35 
percent.  The examiner said that the Veteran had moderate 
COPD with hypoxia with activity.

The Veteran submitted a claim for entitlement to a TDIU 
rating in March 2006.  He included a February 2006 statement 
from his son who said that the Veteran had owned and operated 
a garage and parts business since 1952.  The son said that, 
due to his father's health, he had often helped with the 
business.  He added that, due to the Veteran's worsening 
health condition, ownership of the business was transferred 
in 2003.  The Veteran had not worked in the business since 
that time.  

VA treatment records for the period from June 2003 to March 
2007 did not reflect any specific treatment for the Veteran's 
respiratory disorder nor did they provide an assessment of 
his disability.  He was noted to have bronchitis/COPD as an 
ongoing diagnosis.  

A request for records from the Social Security Administration 
(SSA) was returned in April 2007.  The SSA reported that the 
Veteran's records had been destroyed.  An earlier response in 
December 2006 also indicated the Veteran had not filed for 
disability benefits.

The Veteran testified at a video conference hearing in 
December 2007.  He said that he did not believe his 60 
percent evaluation was sufficient.  He thought he should have 
an 80 percent evaluation.  He said being short of breath 
affected his ability to work.  The Veteran was asked if he 
would be unable to do any work because of his breathing 
problems.  He responded that he could not if he had a cold 
"or something"; he would be unable to work.  

The Board remanded the case for additional development in 
January 2008.

The Veteran was afforded a VA respiratory examination in 
March 2008.  An addendum opinion was provided in December 
2008.  VA treatment records for the period May 2006 to 
October 2008 were added to the claims folder.  

The RO increased the Veteran disability evaluation to 100 
percent in January 2009.  The RO reviewed the results of the 
VA respiratory examinations and found that the Veteran did 
warrant a 100 percent evaluation.  The RO determined the 
effective date of the evaluation as of the date of the 
examination of December 18, 2003.  This examination reflected 
an FEV-1/FVC ratio of 35 percent.  This was the first 
evidence to show an increase in the Veteran's disability such 
as to warrant the 100 percent evaluation.
II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran's claim for a higher evaluation for his 
disability of bronchitis is an original claim that was placed 
in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted in the prior discussion, the Veteran has 
been awarded staged ratings for his bronchitis.  

The RO evaluated the veteran's disability under Diagnostic 
Code 6600 pertaining to bronchitis.  See 38 C.F.R. § 4.97 
(2008).  Under Diagnostic Code 6600 a 60 percent evaluation 
is assigned where there is FEV-1 of 40- to 55-percent 
predicted, or; the ratio of FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB)) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 100 percent evaluation is for consideration where there is 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

The Board notes that the disability evaluation criteria is 
the same for pulmonary emphysema and COPD, under Diagnostic 
Codes 6602 and 6003, as it is for bronchitis.  

In this case, the evidence does not support a 100 percent 
evaluation for the Veteran's bronchitis/COPD at any time 
prior to December 18, 2003.  The results of the PFTs from 
August 2001, even though dated prior to date of claim this 
was used to establish the initial evaluation, and March 2003 
do not demonstrate that the Veteran meets the criteria for a 
100 percent rating.  The individual values for FEV-1, FVC, 
and DLCO are not such as to satisfy the criteria for a 100 
percent evaluation.  In addition, the FEV-1/FVC ratios from 
those tests do not satisfy the criteria.  Further, there are 
no treatment records, VA or private, to show that the Veteran 
meets the non-PFT criteria under Diagnostic Code 6600 at any 
time prior to December 18, 2003.

The first evidence of definable change in the PFT values is 
found with the PFT of December 18, 2003, where the Veteran 
had a FEV-1/FVC ratio of 35 percent.  This value does warrant 
the assignment of a 100 percent evaluation.  In the absence 
of evidence to demonstrate that the Veteran's bronchitis/COPD 
disability meet the criteria for a 100 percent evaluation 
prior to December 18, 2003, his claim for an evaluation in 
excess of 60 percent, prior to that date, is denied.  The 
Board has considered whether staged ratings prior to December 
18, 2003, are warranted based on distinct facts supporting a 
higher rating than 60 percent during different periods of 
time.  However, as discussed above, the evidence does not 
support the assignment of a higher rating than 60 percent at 
any time covered by this appeal that is prior to December 18, 
2003.  Therefore, staged ratings other than those assigned by 
the RO are not warranted.  

The Board has also considered whether referral to the 
Compensation and Pension Service is warranted for 
consideration of an extraschedular evaluation for the time 
period at issue in this appeal.  The Veteran reported that 
he could not work too much due to shortness of breath.  He 
stated that he could not do yard work and could only do 
light house work such as making his bed.  The Veteran's 
son reported that the Veteran had not worked in the family 
garage and parts business since 2003 due to his worsening 
health condition.  However, the Board finds that there is 
no evidence that the manifestations of the Veteran's 
service-connected disability are so unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  In fact, the 
manifestations of the disability are addressed by the 
relevant criteria as discussed above. The Board further 
notes that the assignment of a 60 percent rating prior to 
December 18, 2003, itself is indicative of significant 
industrial impairment.  Moreover, there is no indication 
that the condition resulted in frequent hospitalizations 
nor is it clear how exactly the condition interfered with 
his employment.  While the Veteran reported in November 
2002 that he could not work too much due to shortness of 
breath, there is no indication that the service-connected 
condition interfered with his employment to the extent 
that such interference was not contemplated by the 
schedular criteria.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008), aff'd sub nom. 
Thun v. Shinseki, No. 2008-7135 (Fed. Cir. July 17, 2009); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of 60 percent 
for bronchitis prior to December 18, 2003.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008).  

In addition, the Court issued a decision in March 2006 in the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In regard to the bronchitis issue, the RO originally wrote to 
the Veteran to provide him with the required notice for 
service connection in June 2002.  His claim was initially 
adjudicated in August 2002.  He was granted service 
connection for bronchitis by way of the Board decision of 
November 2005 and the RO implemented that decision in January 
2006.  The Board notes that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 
Vet. App. at 490.  Thus, VA has satisfied its duty to provide 
notice under the law in regard to the bronchitis issue.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, VA 
examination reports, and statements from the Veteran.  
Private medical records identified by the Veteran were 
obtained and associated with the claims folder and he 
submitted records on his behalf.  Attempts were made to 
obtain records from the SSA but the records were reported as 
destroyed.  He testified at a video conference hearing.  His 
case was remanded for additional development.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for service-connected bronchitis prior to December 
18, 2003, is denied.


REMAND

The Veteran was originally granted service connection for 
bilateral hearing loss in December 2002.  He was awarded a 10 
percent evaluation at that time.  The rating was based on the 
results of an audiogram from November 2002.  The Veteran did 
not appeal the rating decision.  He did continue to pursue an 
appeal for several other issues that were pending at that 
time.  Because of that appeal, additional VA records were 
obtained and associated with the claims folder.

A review of those records reflect that the Veteran was seen 
in the audiology clinic in regard to a recent change in 
hearing in his right ear on September 30, 2003.  The Veteran 
was afforded an audiogram but the results were not included.  
The audiologist said that the Veteran's results for the right 
ear were much worse than reflected in 2002.  The Veteran was 
seen in the ear, nose, and throat (ENT) clinic on October 2, 
2003.  He reported that the sudden change in hearing was from 
two weeks earlier.  The change happened a day after he had 
been in proximity to shotgun blasts.  The Veteran had an 
audiology clinic visit on November 21, 2003.  Another 
audiogram was done although the results were not included in 
the treatment entry.  The examiner listed what appear to be 
speech recognition scores of 20 percent for the right ear and 
72 percent for the left ear.  

The Veteran was followed in the ENT clinic in July 2004.  The 
same audiogram results from November 2003 were noted.  The 
assessment was idiopathic sudden sensorineural hearing loss 
in the right ear.  The Veteran was to return to the clinic in 
three months.  He was seen in the ENT clinic on October 15, 
2004.  The entry noted no subjective improvement in hearing 
but that no recent audiogram had been done.  The Veteran was 
scheduled for one in the next week.  An audiology clinic note 
from October 21, 2004, noted the Veteran was last tested in 
November 2003.  Clearly a new audiogram was done at the visit 
and the results summarized but not included in the entry.  
The audiogram reportedly showed some decrease since the last 
test.  

The Veteran submitted a claim for individual unemployability 
in March 2006.  He was afforded a VA examination as part of 
the development in April 2006.  Based on the examination 
results, the Veteran's disability evaluation for his 
bilateral hearing loss was increased to 20 percent in 
September 2006.  The RO made the effective date as the date 
of the individual unemployability claim, March 6, 2006.  

The Board notes that the April 2006 VA audiology examiner 
noted that the Veteran had had audiograms in September 2003, 
November 2003, and October 2004 that were said to be 
asymmetrical.  She also referenced ENT clinic notes, already 
mentioned here with an additional note of January 13, 2005, 
that is not of record.  

Additional VA outpatient records reflect that the Veteran was 
issued new batteries and a hearing aid in May 2006.  He was 
seen in the audiology clinic on March 6, 2007.  The Veteran 
was noted to report that his hearing may be decreasing.  He 
was given an audiogram with the results summarized but the 
specific results were not included.  The entry said no 
significant changes in thresholds were noted in comparison 
with the 2004 audiogram.  There was no reference to the more 
recent audiogram from April 2006.  The Veteran was to return 
to the clinic for annual examination.  

The Veteran was later afforded a VA audiology examination in 
March 2008.  Based on the results of this examination, the RO 
increased his disability evaluation to 40 percent effective 
from the date of the examination, March 13, 2008.

The RO should again review the results of the March 2008 VA 
audiological examination as the results show an average 
decibel loss in the right ear of 76 and a speech recognition 
score of 28 percent.  The left ear shows an average decibel 
loss of 68 and a speech recognition score of 72 percent.  
These results should again be compared against the rating 
schedule to determine the appropriate rating.  

In light of the VA treatment records relating to the 
Veteran's service-connected bilateral hearing loss disability 
reflecting a potential increase in disability prior to the 
current increases, a remand is required to obtain pertinent 
records.  The audiograms from the specific clinic visits must 
be obtained, and, if they are acceptable for use for 
determining compensation, then the Veteran's disability must 
be evaluated using those records.  See 38 C.F.R. § 4.85(a) 
(discussion of requirements for adequate examination for 
compensation purposes).  Since the claims file is being 
returned it should be updated to include any relevant VA 
treatment records compiled since October 30, 2008.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all 
audiology/ENT clinic records for the 
Veteran from the VA medical center 
(VAMC) in Memphis, Tennessee, 
particularly audiograms dated in 
September 2003, November 2003, 
October 2004, March 2007, and an ENT 
note of January 2005.  The RO should 
also associate with the claims 
folder any pertinent VA medical 
records pertaining to the Veteran 
that date from October 30, 2008.

2.  After undertaking any other 
development deemed appropriate, to 
include a new audiology examination 
if warranted, the RO should re-
adjudicate the issues on appeal.  
The RO should consider if the 
additional records justify an 
increase in the Veteran's disability 
evaluation at any time prior to the 
current increases.  The results of 
the March 2008 VA examination should 
again be reviewed and compared 
against the rating schedule.  If any 
benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


